Citation Nr: 9914844	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


REMAND

The veteran had active duty from June 1968 to June 1970.  





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In a June 1998 rating decision, the Regional Office (RO) 
increased the appellant's disability rating for his service-
connected bilateral hearing loss from zero percent to 10 
percent disabling.  In July 1998, the appellant filed a 
Notice of Disagreement (NOD) and a Statement of the Case 
(SOC) was issued in August 1998.  In the appellant's 
Substantive Appeal (VA Form 9), dated in August 1998, the 
appellant indicated that he desired a hearing before a Member 
of the Board at the RO.  

The Board notes that in a letter from the RO to the 
appellant, dated in February 1999, the RO informed the 
appellant that his Travel Board hearing was scheduled for 
April 21, 1999 at the RO.  The evidence of record shows that 
on April 21, 1999, the appellant postponed his hearing.  
However, the Board observes that there is no evidence of 
record reflecting that the appellant's hearing has been 
rescheduled.  

Accordingly, in light of the above, to ensure full compliance 
with due process requirements, this case is REMANDED to the 
regional office for the following development:

The RO should schedule the veteran for a 
hearing before a traveling Member of the 
Board at the Regional Office.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










